Citation Nr: 1015785	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-11 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from June 2, 2006 to July 17, 2006, 
at Memorial Health University Medical Center in Savannah, 
Georgia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
October 1963 to September 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from 
decisions of the Department of Veterans Affairs (VA) Medical 
Center (VAMC) in Charleston, South Carolina.  

As support for his claim, the Veteran testified at a 
videoconference hearing in November 2009 before the 
undersigned Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  The Veteran does not have any adjudicated service-
connected disabilities.

2.  He received emergency and inpatient treatment from June 
2, 2006 to July 17, 2006, at Memorial Health University 
Medical Center in Savannah, Georgia.

3.  He has an automobile insurance policy, which provided 
partial payment for this treatment that is the subject of 
this claim.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
unauthorized medical expenses incurred from June 2, 2006 to 
July 17, 2006, at Memorial Health University Medical Center 
in Savannah, Georgia.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.52(a), 
17.1000-17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the Veteran's claim is being denied as a matter 
of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (indicating the 
VCAA has no effect on an appeal limited to interpretation of 
law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA does not apply 
because the issue presented is solely of statutory and 
regulatory interpretation and/or the claim is barred as a 
matter of law in that it cannot be substantiated.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).

II.  Whether the Veteran is Entitled to Payment or 
Reimbursement of the Unauthorized Medical Expenses Incurred 
during Treatment from June 2, 2006 to July 17, 2006, at 
Memorial Health University Medical Center in Savannah, 
Georgia

The Veteran has appealed the Charleston, South Carolina 
VAMC's determinations denying payment or reimbursement of the 
emergency and contemporaneous inpatient medical services he 
received while hospitalized from June 2, 2006 to July 17, 
2006, at Memorial Health University Hospital in Savannah, 
Georgia.  These services were rendered over the course of 
those six weeks following an automobile accident in which he 
sustained serious injuries.  According to the discharge 
summary, he was in a side-impact collision with a dump truck 
while driving his car.  He was transported by helicopter to 
Memorial Health, with several injuries resulting in 
polytrauma.  He had multiple facial and head lacerations, 
liver and spleen lacerations, spinal transverse process 
fractures, rib fractures, and femur fractures.  He required 
extensive internal medicine, psychiatric, neurological, 
rehabilitation, and orthopedic treatment services at Memorial 
Health.
The discharge summary indicated he had stabilized and was 
being transferred to the rehabilitation unit at the VAMC in 
Richmond, Virginia.  The total medical bill for the services 
provided at Memorial Health amounted to $275,250.10.

Other records in his claims file show the Veteran has an 
automobile accident insurance policy to cover personal injury 
protection, from Infinity Insurance Companies.  
Unfortunately, his auto insurance only paid benefits of 
$3,604.00, so just an extremely small portion of his total 
expenses.  Hence, the vast majority of his medical bills from 
the treatment in question remain unpaid.

Under 38 U.S.C.A. § 1703, when VA facilities or other 
government facilities are incapable of furnishing economical 
hospital care or medical services because of geographic 
inaccessibility or are incapable of furnishing care or 
services required, VA may contract with or authorize non-VA 
facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 
C.F.R. § 17.52(a) (2009).  However, hospital care in public 
or private facilities will only be authorized, whether under 
a contract or an individual authorization, under specified 
circumstances, including for treatment of:  (i) service-
connected disability; (ii) disability for which a Veteran was 
discharged or released from the active military, naval, or 
air service; (iii) disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; (iv) disability associated with and held to be 
aggravating a service-connected disability; or (v) disability 
of a Veteran participating in a rehabilitation program under 
38 U.S.C. Chapter 31 and when there is a need for hospital 
care for reasons set forth in VA regulations.  
38 C.F.R. § 17.52(a)(1); 38 U.S.C.A. § 1703(a)(1).  

When, as here, a Veteran receives treatment at a non-VA 
facility without prior authorization, there are two statutes 
that allow for him to be paid or reimbursed for the medical 
expenses incurred for that treatment - specifically, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of 
either statute is generally dependent on whether he has an 
adjudicated service-connected disability.



Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
Veteran received care for:  (a) an adjudicated service-
connected disability; (b) nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability; (c) any disability of a Veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability; or (d) any illness, injury or 
dental condition in the case of a Veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
Chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2) 
(West 2002); 38 C.F.R. § 17.120(a) (2009).  

Unfortunately, the Veteran has no adjudicated service-
connected disabilities.  Consequently, there is no 
possibility that he meets any of these requisite elements 
under 38 U.S.C.A. § 1728 (a)-(c) for payment or reimbursement 
of the expenses of care not previously authorized, in a 
private or public hospital not operated by VA, as these 
provisions all depend upon the existence of a service-
connected disability.  There also is no evidence or 
allegation he is participating in a vocational rehabilitation 
program under 38 U.S.C. Chapter 31, which in certain 
instances might have qualified him under 
38 U.S.C.A. § 1703(a) or 38 U.S.C.A. § 1728(d).

Consequently, the only possible means to reimbursement of the 
unauthorized medical expenses in this case is by way of 38 
U.S.C.A. § 1725, for treatment of disabilities that are not 
service connected, pursuant to the Millennium Act.

In his November 2009 hearing testimony, the Veteran argued 
that he is entitled to payment or reimbursement of the 
expenses at issue under the Millennium Act because he meets 
all of the requirements of this Act, except perhaps one.  
Concerning this possible one requirement that he does not 
meet, he says that it is a mere technicality because he does 
not have any "health insurance" per se, rather, only no 
fault "liability" insurance that he had to get as a 
protective or preventive measure for any automobile accident 
that could occur because it is mandatory under Florida state 
law.  See the transcript of his hearing testimony at p.5.  

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium 
Health Care and Benefits Act (Millennium Act), payment or 
reimbursement of non-VA emergency medical services for 
nonservice-connected disorders for Veteran's without 
insurance is available if certain conditions are met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2009).  

Specifically, under 38 C.F.R. § 17.1002 (substantive 
conditions for payment or reimbursement), to be eligible for 
reimbursement under these provisions for a nonservice-
connected disorder, the Veteran has to satisfy all of the 
following conditions:
(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part); 
(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center); 
(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility (in other words, the medical emergency 
lasts only until the time the Veteran becomes stabilized); 
(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 
(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment; 
(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); 
(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and 
(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728, as already explained, authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
Veterans, primarily those who receive emergency treatment for 
a service-connected disability).  

These criteria under 38 C.F.R. §§ 17.1002 are conjunctive, 
not disjunctive; thus, all criteria must be met.  See Melson 
v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met].



To prevail in this appeal, the Veteran must show that he has 
"no coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment."  38 C.F.R. § 17.1002 (g).  The term 'health-plan 
contract' is defined to include 'an insurance policy or 
contract, medical or hospital service agreement, membership 
or subscription contract, or similar arrangement under which 
health services for individuals are provided or the expenses 
of such services are paid.'  38 U.S.C.A. § 1725(f)(2).  Here, 
the record clearly shows the Veteran has coverage under 
health insurance that provided partial coverage for the 
emergency and inpatient medical treatment he received at 
Memorial Health.  And the statute does not designate any 
minimum amount that must be paid to be excluded from coverage 
under the Millenium Act, so the fact that his automobile 
personal injury coverage made only a very limited partial 
payment of $3,604.00 towards his much greater total hospital 
bill of $275,250.10 is not determinative, rather, just that a 
portion of his expenses were paid under that policy.  
Moreover, there is no limitation under § 1725 that might 
possibly exclude an automobile accident policy from the 
definition of the term 'insurance policy or contract.'

And although not directly controlling for 38 C.F.R. § 17.1002 
(g) (instead specifically addresses the requirement under 
subsection (h)), the Board parenthetically notes that 
38 U.S.C.A. § 1725(f)(3) defines the term 'third party' 
to include 'an automobile accident reparations insurance 
carrier.'  38 U.S.C.A. § 1725(f)(3)(D).  This indicates that 
Congress specifically considered automobile liability 
insurance in promulgating the language of § 1725.  Indeed, 
there is simply no evidence of any legislative intent to 
exclude automobile insurance coverage from the provisions of 
§ 1725 for the purpose of defining a 'health-plan contract.'  
So the Veteran had coverage under an insurance policy, albeit 
automobile personal injury coverage, which made partial 
payment of $3,604 toward the medical expenses claimed.  
Therefore, VA cannot pay or reimburse him for any remaining 
part of his expenses, no matter how great, since he had at 
least partial coverage.  Further, although this result seems 
extremely harsh in this particular instance, especially given 
the severity of the Veteran's injuries, the extensive amount 
of treatment he required, and the consequent escalation in 
the amount of medical expenses he incurred, there is no 
applicable hardship waiver for the Board to consider.

Since the Veteran does not meet all of the requirements of 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, particularly 
subsection (g), reimbursement is prohibited.  The Board 
therefore need not discuss whether he meets any of the other 
criteria of this statute and regulation, as the failure to 
meet any of them precludes payment or reimbursement of 
unauthorized medical expenses.  The Court has observed that, 
given the use by Congress of the conjunctive "and" in this 
statute and regulation, all of the requirements would have to 
be met before reimbursement could be authorized.  See Malone 
v. Gober, 10 Vet. App. 539, 542 (1997), citing 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  See also Hayes 
v. Brown, 6 Vet. App. 66 (1993) and Zimick v. West, 11 Vet. 
App. 45, 49 (1998).  

Because the Veteran does not meet all of the requirements of 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for payment or 
reimbursement of the medical expenses in question, the 
preponderance of the evidence is against his claim, in turn 
meaning there is no reasonable doubt to resolve in his favor 
and that the Board has no choice but to deny his claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In other testimony during his November 2009 hearing, the 
Veteran indicated that research he had done personally 
concerning the Millennium Act had revealed that in 2005 or 
thereabouts both the Senate and House of Representatives 
passed legislation to eliminate this technicality over what 
constitutes coverage under a health-plan contract for payment 
or reimbursement, in whole or in part, for emergency 
treatment.  But he then went on to acknowledge that he could 
not find any evidence or indication of the President since 
signing this bill into law.  So, ultimately, the Veteran is 
asking the Board for equitable relief on account of what he 
believes are mitigating circumstances.  And the Board is 
sympathetic to his arguments but, unfortunately, is unable to 
provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 
23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992) ("This Court must interpret the law as it exists, 
and cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'").  Since the Veteran's claim fails 
because of absence of legal merit or lack of entitlement 
under the law, the claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

The claim for payment or reimbursement of the unauthorized 
medical expenses incurred from June 2, 2006 to July 17, 2006, 
at Memorial Health University Hospital in Savannah, Georgia, 
is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


